UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 97-7065



JOHN LEE WORSHAM,

                                             Plaintiff - Appellant,

         versus


PARRIS N. GLENDENING, Governor; RICHARD A.
LANHAM, SR., Commissioner; PAUL J. DAVIS,
Chair-Person; PATRICIA K. CUSHWA, Chair-
Person,
                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-97-2002-JFM)


Submitted:   February 26, 1998             Decided:   March 18, 1998


Before WILKINS, NIEMEYER, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Lee Worsham, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Worsham v. Glendening, No. CA-97-2002-JFM (D. Md. July 15, 1997).
We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                2